 Case: 4:20-cv-01096-SRC Doc. #: 7 Filed: 10/26/20 Page: 1 of 11 PageID #: 103




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


CASSIE GREEN a.k.a.                                  )
CASSIE HAYES-MCDONALD                                )
                                                     )
                       Plaintiff,                    )
                                                     )
v.                                                   )
                                                     )
EQUIFAX INFORMATION SERVICES,                        )       Civil Action No.
LLC, AMERICOLLECT, INC.,                             )       4:20-cv-01096-SRC
PENNSYLVANIA HIGHER EDUCATION                        )
ASSITANCE AGENCY PARENTS’                            )
ASSOCIATION, INC., FIRST PREMIER                     )
BANK, BARCLAYS BANK DELAWARE,                        )
ALLY FINANCIAL, INC., and                            )
COMENITY, LLC,                                       )
                                                     )
                       Defendants.                   )


 PLAINTIFF’S SUGGESTIONS IN SUPPORT OF HER RESPONSE TO DEFENDANT
   COMENITY, LLC’S MOTION TO COMPEL ARBITRATION AND TO DISMISS

       NOW COMES the Plaintiff, CASSIE GREEN, by and through her counsel, and responds

to Defendant Comenity, LLC’s (“Comenity”) Motion to Compel Arbitration and to Dismiss Ms.

Green’s claims as follows:

                        SUMMARY OF THE PARTIES’ POSITIONS

       Comenity argues Ms. Green is bound by the arbitration agreement contained in a credit

card account agreement and therefore requests an order compelling her to arbitrate her claims

against Comenity and to dismiss all her claims against Comenity. Ms. Green argues she did not

assent to the agreement to arbitrate because she did not know about any purported arbitration

agreement with Comenity when she signed up for the credit card account. Further, Ms. Green

argues she did not receive the credit card agreement in the mail and therefore never assented to the

                                                 1
 Case: 4:20-cv-01096-SRC Doc. #: 7 Filed: 10/26/20 Page: 2 of 11 PageID #: 104




arbitration agreement contained therein. Finally, without saying so, Comenity relies upon the

common-law “mailbox rule” presumption, that a letter properly addressed and mailed is presumed

to have been delivered to its addressee. However, as Ms. Green will show, Comenity is not entitled

to that presumption. Accordingly, she is not bound by Comenity’s purported arbitration agreement,

and Comenity’s motion should be denied.

                                      STATEMENT OF FACTS

       Ms. Green filed the above-captioned action on August 19, 2020, naming Comenity as a

defendant, along with other defendants. (Doc #1.) Comenity did not file an answer after being

served with the complaint. Despite no effort on Comenity’s part to do any discovery, Comenity

filed a Motion to Compel Arbitration and to Dismiss on October 12, 2020 (Doc #3.) and its

Suggestions in Support of Motion to Compel Arbitration and to Dismiss (Doc # 4.) (“Motion”) In

support of its Motion, Comenity submitted a declaration of Olimatta Strickland, a paralegal for

Comenity, which based upon her review of corporate records but not firsthand knowledge, she

states that Ms. Green was “shown a copy of the Account Agreement and required to consent to its

terms prior to submitting her application online.” (Doc # 4-1 p. 4, ¶ 11.) Ms. Strickland further

states that Ms. Green was mailed a copy of the account agreement pursuant to “policy and

procedures” and that it has no record of the mail being returned. (Doc # 4-1, p. 3, ¶ 13.) Comenity

attached the purported account agreement, which contains the arbitration provision at issue. (Doc

#4-1, Exhibit A to Exhibit 1, pp 5-11.)

       Ms. Green denies that Comenity provided the purported credit card agreement containing

the arbitration agreement to her at the time she opened the account. She further denies that she

received the purported credit card account agreement containing the arbitration provision in the




                                                2
 Case: 4:20-cv-01096-SRC Doc. #: 7 Filed: 10/26/20 Page: 3 of 11 PageID #: 105




mail. See Exhibit A to these suggestions. Consequently, Ms. Green did not assent or agree to the

arbitration provision, rendering it invalid and unenforceable for the reasons stated below.

                                       STANDARD OF REVIEW

       Motions to compel arbitration are reviewed under a summary judgment standard. Tinder

v. Pinkerton Sec., 305 F.3d 728, 735 (7th Cir. 2002). “[T]he evidence of the non-movant is to be

believed and all justifiable inferences are to be drawn in his favor.” Id.; see also Flintkote Co. v.

Aviva PLC¸769 F.3d 215, 219 (3d Cir. 2014). Courts apply this standard because “an order

compelling arbitration is in effect a summary disposition of the issue of whether or not there had

been a meeting of the minds on the agreement to arbitrate.” Flintkote Co., 769 F.3d at 219.

                                       LAW & ARGUMENT

       When Congress passed the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., it

“sought to counteract an historic judicial hostility toward arbitration, which often trumped the

parties’ clear intentions.” Schnabel v. Trilegiant Corp., 697 F.3d 110, 118 (2d Cir. 2012); see

also Allied-Bruce Terminix Cos. Inc. v. Dobson, 513 U.S. 265, 272, 115 S. Ct. 834, 130 L. Ed.

2d 753 (1995). The FAA places arbitration agreements on the same footing as other contracts

but “does not require parties to arbitrate when they have not agreed to do so.” Volt Info. Scis. Inc.

v. Bd. of Trs. of Leland Stanford Jr. Univ., 489 U.S. 468, 478, 109 S. Ct. 1248, 103 L. Ed. 2d

488 (1989). “The threshold question facing any court considering a motion to compel arbitration

is therefore whether the parties have indeed agreed to arbitrate.” Schnabel, 697 F.3d at 118.


       1. The arbitration agreement is not a valid contract

       The FAA “establishes a liberal federal policy favoring arbitration agreements.” M.A.

Mortenson Co. v. Saunders Concrete Co., 676 F.3d 1153, 1156 (8th Cir. 2012). “A court’s role

under the FAA is therefore limited to determining (1) whether a valid agreement to arbitrate


                                                  3
 Case: 4:20-cv-01096-SRC Doc. #: 7 Filed: 10/26/20 Page: 4 of 11 PageID #: 106




exists and, if it does, (2) whether the agreement encompasses the dispute.” Pro Tech Indus., Inc.

v. URS Corp., 377 F.3d 868, 871 (8th Cir. 2004); see also 9 U.S.C. §§ 2, 4. Therefore, the

fundamental question before the Court is whether the Arbitration Agreement is a valid contract.

       Under Missouri law, “[t]he essential elements of any contract, including one for

arbitration, are offer, acceptance, and bargained for consideration.” Baker v. Bristol Care, Inc.,

450 S.W.3d 770, 774 (Mo. banc 2014); see also Bellemere v. Cable-DahmerChevrolet Inc., 423

S.W.3d 267, 273 (Mo. App. W.D. 2013) (describing the essential elements of a contract as “(1)

competency of the parties to contract; (2) subject matter; (3) legal consideration; (4) mutuality of

agreement; and (5) mutuality of obligation”).

       “Offer and acceptance requires a mutual agreement. A mutual agreement is reached when

the minds of the contracting parties meet upon and assent to the same thing in the same sense at

the same time.” Baier v. Darden Rests., 420 S.W.3d 733, 738 (Mo. App. W.D. 2014) (internal

citations omitted). As the party seeking to compel arbitration, Comenity has “the burden of

proving the existence of a valid and enforceable arbitration agreement.” Clemmons v. Kansas

City Chiefs Football Club, Inc., 397 S.W.3d 503, 506 (Mo. App. W.D. 2013).

       Here, Comenity fails to show that Ms. Green was provided a copy of the credit card account

agreement at the time she opened the credit card account online. There is no signature of Ms.

Green on the account agreement attached to the Motion indicating receipt of the agreement.

Instead, this Court is told by a paralegal that Ms. Green must have agreed to the credit card account

agreement because its “policies and procedures” are to include the arbitration agreement in the

credit card agreement. See Declaration of Olimatta Strickland ¶¶ 13-14. Ms. Green did not receive

and did not know about any purported arbitration agreement with Comenity at the time she opened

the account. See Declaration of Cassie Green, ¶¶ 2-4, attached as Exhibit A. Comenity then states



                                                 4
 Case: 4:20-cv-01096-SRC Doc. #: 7 Filed: 10/26/20 Page: 5 of 11 PageID #: 107




that the arbitration agreement was subsequently mailed to Ms. Green based upon “policies and

procedures” and Ms. Strickland’s review of records pertaining to the account. Strickland

Declaration ¶ 13.

         Moreover, Ms. Green did not receive the credit card agreement containing the arbitration

clause in the mail. Green Declaration ¶ 4. There is no document provided showing she signed or

otherwise received the credit card agreement at any time, other than the representation that is what

is supposed to happen that way.

         There were any number of other ways through which Comenity could have met the

minimum requirements of notice and agreement. However, Comenity did not take advantage of

these protective measures. Accordingly, Ms. Green was given no notice of the existence of the

arbitration agreement, much less its terms; therefore, she could not assent to the arbitration

agreement. As a result, the arbitration agreement is unenforceable, and Comenity’s Motion must

be denied.


         2. The arbitration agreement is unenforceable, as it is unconscionable

         Even if this Court decides Ms. Green somehow assented to the arbitration agreement, the

Court’s next inquiry in this case is whether she entered into an enforceable arbitration agreement

with Comenity. This inquiry necessarily involves a review of the applicable state’s contract law.

“Before a federal court can apply state law principles to determine the validity of an arbitration

agreement, it must determine which state’s laws apply. It makes the determination using the

choice-of-law rules of the forum state….” Pokorny v. Quixtar, Inc. 601 F.3d 987, 994 (9th Cir.

2010).

         Under Missouri law, the doctrine of unconscionability allows a court to invalidate contracts

that subject one of the parties to an absence of meaningful choice and unfairly oppressive terms.


                                                  5
 Case: 4:20-cv-01096-SRC Doc. #: 7 Filed: 10/26/20 Page: 6 of 11 PageID #: 108




State ex rel. Vincent v. Schneider, 194 S.W.3d 853, 858 (Mo. banc 2006) Generally, either

procedural and substantive unconscionability must be shown before a contract can or clause can

be voided. Id. Procedural unconscionability focuses on the process of making a contract and

involves factors such as high-pressure sales tactics, unreasonable fine print, misrepresentation, or

unequal bargaining positions. Whitney v. Alltel Commc’ns, Inc., 173 S.W.3d 300, 308 (Mo. App.

W.D. 2005, abrogated in part on other grounds by Brewer v. Missouri Title Loans, Inc., 323

S.W.3d 18, 22 (Mo. banc 2010). Substantive unconscionability relates to the contractual language

and arises when the terms of an arbitration agreement are unduly harsh. Id.

       In this case, Ms. Green could not obtain credit to make necessary purchases without being

forced to accept the terms and conditions of a standardized agreement, one well hidden in the

volumninous standardized agreement.         The terms and conditions of that agreement were

determined at the sole discretion of Comenity. Ms. Green is not an experienced professional

capable of understanding and intending the agreements Comenity claims she made. The credit

card agreement, which includes the arbitration agreement at issue, is attached to Strickland’s

declaration (Doc #4-1, Exhibit A to Exhibit 1, pp. 5-11). It contains both technical and legal jargon,

which often results in confusion and ambiguity to an unsophisticated layperson such as Ms. Green.

Further, the only way she could have opted out of arbitration is buried on p. 10 of Strickland’s

declaration in section 1(I)(C)1, which instructs a consumer like Ms. Green to mail a written notice

expressly stating that she is rejecting an agreement to arbitrate to a particular address.



       3. Comenity is not entitled to the “mailbox rule” presumption because because mail
       it sends to Ms. Green does not reach her

       While not set out in the Federal Rules of Civil Procedure, the common-law “mailbox rule”

is alive, well, and the law of the Eighth Circuit. In Davis v. U.S. Bancorp, 383 F.3d 761 (8th Cir.


                                                  6
    Case: 4:20-cv-01096-SRC Doc. #: 7 Filed: 10/26/20 Page: 7 of 11 PageID #: 109




2004) the Circuit Court stated the rule that a properly mailed document is presumed to be received

by the addressee. Applying this rule, the Circuit Court affirmed the District Court’s judgment that

a mailing purportedly sent by the bank, supported by an affidavit of mailing, raised a sufficient

presumption to support a judgment in the Bank’s favor.

         In this case, however, Comenity has helpfully sent the undersigned attorney documentary

evidence that at least two pieces of mail addressed to Ms. Green was not sent to her address— but

to the undersigned counsel’s address. A true copy of the mail piece (which, it is assumed from its

appearance, contains a bill for recent charges Ms. Green made) is attached to these suggestions as

Exhibit 1. It is the second such mail piece Comenity has sent to Ms. Green’s counsel, who enclosed

the first piece (sent slightly more than a month ago, but before Comenity filed this motion) in a

larger encelope and sent it to Ms. Green in order to help her maintain her credit reputation.1

         It is true that Ms. Green’s counsel listed his own address as a mailing address for Ms. Green

on the Court’s docket sheet, but for this litigation only. Ms. Green and her counsel hope that the

erroneous mailings were due to confusion on Comenity’s part as to where to send Ms. Green her

bills, and not for any specious purpose or for harassment. In any case, if Comenity cannot send

Ms. Green’s current bills to her right address, it is not entitled to a presumption that its mail piece

was properly mailed, or that its contents were what they usually would have been.


         4. Dismissal is inappropriate in this case

         Comenity also requests that this Court enter an order dismissing this case pending the

submission of Ms. Green’s claims to arbitration. Section 3 of the FAA (9 U.S.C. § 3) provides:

         If any suit or proceeding be brought in any of the courts of the United States upon
         any issue referable to arbitration under an agreement in writing for such arbitration,
         the court in which such suit is pending, upon being satisfied that the issue involved

1
 As an officer of this Court, the undersigned counsel states that the first mail piece looked exactly like the one
pictured in Exhibit 1.

                                                          7
 Case: 4:20-cv-01096-SRC Doc. #: 7 Filed: 10/26/20 Page: 8 of 11 PageID #: 110




       in such suit or proceeding is referable to arbitration under such an agreement, shall
       on application of one of the parties stay the trial of the action until such arbitration
       has been had in accordance with the terms of the agreement, providing the
       applicant for the stay is not in default in proceeding with such arbitration.

       (Emphasis added.)


       Dismissal is only appropriate when all of the issues raised in the complaint are submitted

to arbitration in accordance with a valid and enforceable arbitration agreement. Alford v. Dean

Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992) (emphasis added). When arbitration is

compelled, “[t]he FAA generally requires a federal district court to stay an action pending an

arbitration, rather than to dismiss it.” Green v. SuperShuttle Intern., Inc., 653 F.3d 766, 769 (8th

Cir. 2011) (citing 9 U.S.C. § 3).

       In this case, dismissal is inappropriate because not all the issues raised in the complaint

are subject to arbitration as, among other matters, this case makes claims against other

defendants, who have yet to answer Ms. Green’s complaint. Referring the matter to arbitration

as to her claims against Comenity’s claims does not at this time resolve all the issues in her

pending complaint as filed, and this matter should not be dismissed.

                                         CONCLUSION

       Based on these facts and arguments, Ms. Green asks this Court to find that the arbitration

agreement associated with the credit card agreement was procedurally and substantively

unconscionable and, therefore, unenforceable.         Therefore, Comenity’s Motion to Compel

Arbitration should once again be denied, this time with prejudice.

       Accordingly, Plaintiff Cassie Green requests this Court to deny Comenity’s Motion to

Compel Arbitration and to Dismiss.



DATED: October 26, 2020

                                                  8
 Case: 4:20-cv-01096-SRC Doc. #: 7 Filed: 10/26/20 Page: 9 of 11 PageID #: 111




                                                By: /s/Richard M. Maseles
                                                Richard M. Maseles
                                                ED MO Bar # 58243MO
                                                110 Crestmere Ave.
                                                Columbia, MO 65203
                                                richard@richardmaseles.com
                                                Attorneys for Plaintiff,
                                                Cassie Green a.k.a.
                                                Cassie Hayes- McDonald




                                  Certificate of Service

       On October 26, 2020, I served a copy of the foregoing document upon all parties and
counsel as their addresses appear of record via the Court’s CM/ECF system.

                                  /s/ Richard M. Maseles




                                            9
Case: 4:20-cv-01096-SRC Doc. #: 7 Filed: 10/26/20 Page: 10 of 11 PageID #: 112




                              DECLARATION OF CASSIE GREEN

          Pursuant to 28 U.S.C. § 1746, I, Cassie Green, hereby declare under the penalties for

perjury under the laws of the United States of America that the following is true and correct:

          1.     I am the plaintiff in the above-captioned action and can testify to the following facts

based upon my personal knowledge.

          2.     I did not receive the document filed with this Court as ECF No. 4-1 pp. 5-11, or

any other purported credit card agreement with Comenity Bank and Torrid, at the time I opened

the Torrid credit card account.

          3.     I did not receive any notice, in any form, of any purported arbitration agreement

with Comenity Bank and Torrid at the time I opened the Torrid credit card account.

          4.     I did not receive the credit card agreement in the mail along with the credit card.

          5.     I did not, and do not, agree to arbitrate my claims against Comenity Bank and

Torrid.



PURSUANT TO 28 U.S.C. § 1746, I HEREBY DECLARE UNDER THE PENALTIES FOR
PERJURY UNDER THE LAWS OF THE UNITED STATES OF AMERICA THAT THE
FOLLOWING IS TRUE AND CORRECT.



Dated: October 22, 2020                                         /s/ Cassie Green
                                                                Cassie Green (signed by permission)




                                             EXHIBIT A




                                                   10
Case: 4:20-cv-01096-SRC Doc. #: 7 Filed: 10/26/20 Page: 11 of 11 PageID #: 113




                               EXHIBIT B
